Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Wiersch on 09/01/2022.
The specification of the application has been amended as follows: 
[0014] of the specification amended to read:
In an embodiment, in the step S1, the self-calibration coordinate system are established based on four-station laser tracer interferometers                         
                            L
                            
                                
                                    T
                                
                                
                                    i
                                
                            
                            (
                            
                                
                                    x
                                
                                
                                    p
                                    i
                                
                                
                                    L
                                
                            
                            ,
                            
                                
                                    y
                                
                                
                                    p
                                    i
                                
                                
                                    L
                                
                            
                            ,
                            
                                
                                    z
                                
                                
                                    p
                                    i
                                
                                
                                    L
                                
                            
                            )
                        
                    , i = 1, 2, 3, 4; each of the target lenses                         
                            
                                
                                    P
                                
                                
                                    i
                                
                            
                            (
                            
                                
                                    x
                                
                                
                                    j
                                
                                
                                    L
                                
                            
                            ,
                            
                                
                                    y
                                
                                
                                    j
                                
                                
                                    L
                                
                            
                            ,
                            
                                
                                    z
                                
                                
                                    j
                                
                                
                                    L
                                
                            
                            )
                        
                    , j = 1,2, 3…n is places at the three non-coplanar points located above the numerical control turntable that are away from the numerical control turntable at unequal heights; the numerical control turntable are rotated one revolution to form a cylindrical surface for measurement, light emitted by each of the four-station laser tracer interferometers is continuous during the measurement, a measured length between each of the target lenses and each of the four-station laser tracer interferometers read by the laser tracer interferometer and a formula of a distance between two points are used to form a non-linear equation set, and the non-linear equation set is solved to complete self-calibration of the laser tracer interferometer, and coordinate parameters of a position of the laser tracer interferometer is determined.

[0029] of the specification amended to read:
“In an embodiment, the measurement based on the self-calibration coordinate system of the four-station laser tracer interferometer is free from limitation of the numerical control machine tool’s own coordinate system, providing a wider application range.”

Response to Amendment
Applicant’s Amendment filed 07/29/2022 has been entered. Claims 1-10 remain pending. Applicant’s amendments to the claims overcome the 35 U.S.C. 112(b) rejection of the claims. Applicants amendment to [0058] overcome the objection to [0058]. The Examiner’s Amendment as detailed above restores the original [0029] to the specification and applies the correction to [0014] to overcome the objection to [0014].

Response to Arguments
Applicant’s arguments, see Pages 9-10, filed 07/29/2022, with respect to 35 U.S.C. 103 rejection of Claims 1-10 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of Claims 1-10 has been withdrawn. 

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The most pertinent prior art is Deng (CN103737426A). Deng teaches a numerical control machine tool rotating shaft geometric error measurement method with high accuracy calibration of space coordinates by laser tracking base stations. Deng teaches the limitations  “A measurement method for geometric errors of a numerical control turntable  based on a four-station laser tracer system, comprising steps of: S1: establishing a self-calibration coordinate system and calibrating positions of tracking interferometers; controlling the numerical control turntable to rotate at a certain angular interval θj; and based on positions of the tracking interferometers being known after calibration, solving coordinates of each of measurement points in the self- calibration coordinate system using a non-linear least square method; S3: after measurement, taking three initial position points as theoretical points on the numerical control turntable, and perform fitting using the non-linear least square method to obtain a fitting function of a center (x'0,y'0, z'0) and a radius Rc of a spatial circle formed by the three initial position points; S4: establishing a turntable coordinate system.” Secondary prior art Wang (CN105067011A) teaches the limitations “perform a conversion between the turntable coordinate system and the self-calibration coordinate system.” Tertiary prior art Shi (CN108007347A) teaches the limitations “respectively placing each of target lenses at three non-coplanar points, each of the three non-coplanar points being located on or above the numerical control turntable, at least one of the three non-coplanar points located above the numerical control turntable keeping a certain distance from the numerical control turntable.” The combination of Deng, Wang, and Shi are silent with regards to the limitation “subtracting coordinates (xj,yj,zj) of one of the theoretical points in the turntable coordinate system from actual coordinates (x’j,y'j,z’j,) of one of the measurement points in the self-calibration coordinate system to obtain a spatial position error (Δxj, Δyj, Δzj) of the one of the measurement points and through establishing a model of six position-related geometric errors of the numerical control turntable, separating six geometric errors of the numerical control turntable using spatial position errors of the three initial position points at a same position and using the linear least squares method” and there is no evidence which suggests that one of ordinary skill in the art would modify Deng in view of Wang and Shi to obtain the spatial position error and establishing the six geometric errors with the spatial position errors using the least squares method. This is an improvement to detection efficiency of the geometric errors. By obtaining the spatial position errors and using the least squares method for determination of the six geometric errors ensures that the numerical control table has improved measurement accuracy and a rapid measurement of the geometric errors. Claims 1-10 are distinguishable over the prior art and therefore are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.K./             Examiner, Art Unit 2863                                                                                                                                                                                           

/TARUN SINHA/             Primary Examiner, Art Unit 2863